Order, Supreme Court, New York County, entered June 7, 1977, denying motions of various defendants for a protective order and directing production of documents for discovery and inspection, is unanimously reversed, on the law and on the facts, and in the exercise of discretion, to the extent appealed from by defendant Skandia America Reinsurance Corp., and the motion of said defendant for a protective order is granted, and the notice for discovery and inspection served on said defendant by plaintiff is vacated, with $40 costs and disbursements of this appeal to appellant Skandia. The notice for discovery and inspection addressed to this defendant lists seven pages of items to be produced, including a page of definitions, and 25 paragraphs with some subparagraphs. The items are typically in the form of "all documents and other materials including but not limited to, * * * relating or referring to or concerning” or other similar generalized descriptions. The notice therefore wholly fails to comply with the requirement of CPLR 3120 that the documents shall be " 'specifically designated * * * specified with reasonable particularity in the notice’ ”. (See, also, Rios v *516Donovan, 21 AD2d 409, 413.) Concur—Murphy, P. J., Lupiano, Silverman and Lynch, JJ.